
	

113 HR 2868 IH: Drone Aircraft Privacy and Transparency Act of 2013
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2868
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to
		  provide guidance and limitations regarding the integration of unmanned aircraft
		  systems into United States airspace, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drone Aircraft Privacy and
			 Transparency Act of 2013.
		2.Guidance and
			 limitations regarding unmanned aircraft systemsSubtitle B of title III of the FAA
			 Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)
			 is amended by adding at the end the following new sections:
			
				337.Privacy study
				and report
					(a)StudyThe Secretary of Transportation, in
				consultation with the Secretary of Commerce, the Chairman of the Federal Trade
				Commission, and the Chief Privacy Officer of the Department of Homeland
				Security, shall carry out a study that identifies any potential threats to
				privacy protections posed by the integration of unmanned aircraft systems into
				the national airspace system, including any potential violations of the privacy
				principles.
					(b)ReportNot later than 180 days after the date of
				enactment of this section, the Secretary of Transportation shall submit a
				report on the study conducted under subsection (a) to—
						(1)the Committee on Transportation and
				Infrastructure of the House of Representatives;
						(2)the Committee on
				Energy and Commerce of the House of Representatives;
						(3)the Committee on
				Homeland Security of the House of Representatives;
						(4)the Committee on
				Environment and Public Works of the Senate;
						(5)the Committee on Commerce, Science, and
				Transportation of the Senate; and
						(6)the Committee on
				Homeland Security and Governmental Affairs of the Senate.
						(c)DefinitionsFor purposes of this section and the
				succeeding sections of this subtitle—
						(1)the term privacy protections
				means protections that relate to the use, collection, and disclosure of
				information and data about individuals and groups of individuals;
						(2)the term privacy principles
				means the principles described in Part Two of the Organization for Economic
				Co-operation and Development guidelines titled Annex to the
				Recommendation of the Council of 23rd September 1980: Guidelines Governing The
				Protection Of Privacy And Transborder Flows Of Personal Data, adopted by
				the Organization for Economic Co-operation and Development on September 23,
				1980; and
						(3)the term law
				enforcement means—
							(A)any entity of the United States or of a
				State or political subdivision thereof, that is empowered by law to conduct
				investigations of or to make arrests for offenses; and
							(B)any entity or
				individual authorized by law to prosecute or participate in the prosecution of
				such offenses.
							338.RulemakingAs part of the rulemaking process required
				under section 332(b)(1) and the final rule adopted under such section, the
				Secretary of Transportation shall establish procedures to ensure that the
				integration of unmanned aircraft systems into the national airspace system is
				done in compliance with the privacy principles.
				339.Data collection
				statements and data minimization statements
					(a)In
				generalBeginning on the date
				of enactment of this section, the Secretary of Transportation may not approve,
				issue, or award any certificate, license, or other grant of authority to
				operate an unmanned aircraft system in the national airspace system unless the
				application for such certificate, license, or other grant of authority
				includes—
						(1)a data collection
				statement in accordance with the requirements of subsection (b) that provides
				reasonable assurance that the applicant will operate the unmanned aircraft
				system in accordance with the privacy principles; and
						(2)in the case of such an unmanned aircraft
				system that is to be operated by a law enforcement agency or a law enforcement
				agency contractor or subcontractor, a data minimization statement in accordance
				with the requirements of subsection (c) that provides reasonable assurance that
				the applicant will operate the unmanned aircraft system in accordance with the
				privacy principles.
						(b)Data collection
				statementA data collection statement under subsection (a), with
				respect to an unmanned aircraft system, shall include information
				identifying—
						(1)the individuals or entities that will have
				the power to use the unmanned aircraft system;
						(2)the specific
				locations in which the unmanned aircraft system will operate;
						(3)the maximum period
				for which the unmanned aircraft system will operate in each flight;
						(4)whether the
				unmanned aircraft system will collect information or data about individuals or
				groups of individuals, and if so—
							(A)the circumstances
				under which such system will be used; and
							(B)the specific kinds of information or data
				such system will collect about individuals or groups of individuals and how
				such information or data, as well as conclusions drawn from such information or
				data, will be used, disclosed, and otherwise handled, including—
								(i)how the collection or retention of such
				information or data that is unrelated to the specified use will be
				minimized;
								(ii)whether such
				information or data might be sold, leased, or otherwise provided to third
				parties, and if so, under what circumstances it might be so sold or
				leased;
								(iii)the period for
				which such information or data will be retained; and
								(iv)when and how such information or data,
				including information or data no longer relevant to the specified use, will be
				destroyed;
								(5)the possible impact the operation of the
				unmanned aircraft system may have upon the privacy of individuals;
						(6)the specific steps that will be taken to
				mitigate any possible impact identified under paragraph (5), including steps to
				protect against unauthorized disclosure of any information or data described in
				paragraph (4), such as the use of encryption methods and other security
				features that will be used;
						(7)a telephone number or electronic mail
				address that an individual with complaints about the operation of the unmanned
				aircraft system may use to report such complaints and to request confirmation
				that personally identifiable data relating to such individual has been
				collected;
						(8)in the case that personally identifiable
				data relating to such individual has been collected, a reasonable process for
				such individual to request to obtain such data in a timely and an intelligible
				manner;
						(9)in the case that a request described in
				paragraph (8) is denied, a process by which such individual may obtain the
				reasons for the denial and challenge the denial; and
						(10)in the case that personally identifiable
				data relating to such individual has been collected, a process by which such
				individual may challenge the accuracy of such data and, if the challenge is
				successful, have such data erased or amended.
						(c)Data
				minimization statementA data
				minimization statement described in this subsection, with respect to an
				unmanned aircraft system operated by a law enforcement agency, contractor, or
				subcontractor described in subsection (a)(2), shall detail the
				applicable—
						(1)policies adopted by the agency, contractor,
				or subcontractor, respectively, that—
							(A)minimize the collection by the unmanned
				aircraft system of information and data unrelated to the investigation of a
				crime under a warrant;
							(B)require the destruction of such information
				and data, as well as of information and data collected by the unmanned aircraft
				system that is no longer relevant to the investigation of a crime under a
				warrant or to an ongoing criminal proceeding; and
							(C)establish procedures for the method of such
				destruction; and
							(2)audit and
				oversight procedures adopted by the agency, contractor, or subcontractor,
				respectively, that will ensure that such agency, contractor, or subcontractor,
				respectively, uses the unmanned aircraft system in accordance with the
				parameters outlined in the data collection statement and the statement required
				by this subsection.
						340.Disclosure of
				approved certificates, licenses, and other grants of authority
					(a)In
				generalThe Administrator of
				the Federal Aviation Administration shall make available on the public Internet
				Web site of the Federal Aviation Administration in a searchable format—
						(1)the approved certificate, license, or other
				grant of authority for each unmanned aircraft system awarded a certificate,
				license, or other grant of authority to operate in the national airspace
				system, including any such certificate, license, or other grant of authority
				awarded prior to the date of enactment of this section;
						(2)information
				detailing where, when, and for what period each unmanned aircraft system will
				be operated;
						(3)information
				detailing any data security breach that occurs with regard to information
				collected by an unmanned aircraft system; and
						(4)in the case of a certificate, license, or
				other grant of authority awarded on or after the date of enactment of this
				section to operate an unmanned aircraft system in the national airspace system,
				the data collection statement described in section 339(b) and, if applicable,
				the data minimization statement described in section 339(c) required with
				respect to such unmanned aircraft system.
						(b)DeadlineThe Administrator shall complete the
				requirements under subsection (a) with regard to each unmanned aircraft
				system—
						(1)in the case of a certificate, license, or
				other grant of authority awarded before the date of enactment of this section,
				not later than 90 days after such date of enactment; and
						(2)in the case of a certificate, license, or
				other grant of authority awarded on or after the date of enactment of this
				section, as soon as is practicable after the date of approval of such
				certificate, license, or other grant of authority.
						341.Warrants
				required for generalized surveillance
					(a)In
				generalA public agency,
				entity, or individual officially representing a public agency or entity may not
				use an unmanned aircraft system or request information or data collected by
				another entity using an unmanned aircraft system for protective activities, or
				for law enforcement or intelligence purposes, except pursuant to a warrant
				issued using the procedures described in the Federal Rules of Criminal
				Procedure (or, in the case of a State court, issued using State warrant
				procedures) by a court of competent jurisdiction, or as otherwise provided in
				the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
				seq.).
					(b)Exception
						(1)In
				generalSubsection (a) shall
				not apply in exigent circumstances (as defined in paragraph 2).
						(2)Exigent
				circumstances definedExigent
				circumstances exist when a public agency, entity, or individual officially
				representing such public agency or entity reasonably believes—
							(A)there is imminent
				danger of death or serious physical injury;
							(B)there is a high
				risk of a terrorist attack by a specific individual or organization, when the
				Secretary of Homeland Security has determined that credible intelligence
				indicates there is such a risk; or
							(C)a search and
				rescue mission is appropriate.
							(3)Required
				documentationIn the case of a public agency, entity, or
				individual officially representing such agency or entity operating an unmanned
				aircraft system under the exception for exigent circumstances created by
				paragraph (1), documentation justifying the exception shall be submitted to the
				Secretary of Transportation not later than 7 days after the date of the
				relevant unmanned aircraft system flight.
						(4)Information or
				data unrelated to exigent circumstancesA public agency, entity, or individual
				officially representing such agency or entity operating an unmanned aircraft
				system under the exception for exigent circumstances created by paragraph (1)
				shall minimize the collection by the unmanned aircraft system of information
				and data unrelated to the exigent circumstances, and if such unmanned aircraft
				system incidentally collects any such information or data while being operated
				under such exception, the person or entity operating the unmanned aircraft
				system shall destroy such information and data.
						(5)Prohibition on
				information sharingA public
				agency, entity, or individual officially representing such public agency or
				entity shall not intentionally divulge information collected in accordance with
				this section with any other person or entity, except as authorized by
				law.
						(6)Prohibition on
				use as evidenceWhenever
				information has been collected by means of use of an unmanned aircraft system,
				no part of the contents of such information and no evidence derived therefrom
				may be received in evidence in any trial, hearing, or other proceeding in or
				before any court, grand jury, department, officer, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or a
				political subdivision thereof unless that information is collected in
				accordance with this
				section.
						.
		3.Enforcement
			(a)Prohibited
			 conduct
				(1)In
			 generalIt shall be unlawful
			 for a person or entity to operate an unmanned aircraft system in a manner that
			 is not in accordance with the terms of a data collection statement submitted
			 under section 339(a)(1) of the FAA Modernization and Reform Act of 2012, as
			 added by section 3 of this Act, or in a manner that violates any portion of the
			 final rule required under section 332(b)(1) of such Act insofar as such portion
			 relates to the procedures described in section 338 of such Act.
				(2)RegulationsThe Commission may promulgate regulations
			 in accordance with section 553 of title 5, United States Code, to carry out
			 paragraph (1) with respect to persons and entities described in subsection
			 (b)(3).
				(b)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive acts or practicesA
			 violation of subsection (a) or the regulations promulgated under such
			 subsection shall be treated as a violation of a regulation under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B))
			 regarding unfair or deceptive acts or practices.
				(2)Powers of
			 CommissionThe Commission
			 shall enforce subsection (a) and the regulations promulgated under such
			 subsection in the same manner, by the same means, and with the same powers and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
			 this Act, and any violator shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act.
				(3)ApplicabilityParagraphs (1) and (2) shall apply—
					(A)with respect to persons, partnerships, and
			 corporations over which the Commission has jurisdiction under section 5(a)(2)
			 of the Federal Trade Commission Act
			 (15 U.S.C. 45(a)(2)) (except to the extent such person, partnership, or
			 corporation is a law enforcement contractor or subcontractor); and
					(B)notwithstanding such section, with respect
			 to air carriers and foreign air carriers.
					(c)Actions by
			 States
				(1)Civil
			 actionsIn any case in which
			 the attorney general of a State, or an official or agency of a State, has
			 reason to believe that an interest of the residents of that State has been or
			 is threatened or adversely affected by an act or practice in violation of
			 subsection (a) or a regulation promulgated under such subsection, or by the
			 operation of an unmanned aircraft system in violation of the terms of a data
			 minimization statement submitted under section 339(a)(2) of the FAA
			 Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), the State may
			 bring a civil action on behalf of the residents of the State in an appropriate
			 State court or an appropriate district court of the United States to—
					(A)enjoin the
			 violation;
					(B)enforce compliance
			 with such subsection, regulation, or statement;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or
					(D)obtain such other
			 legal and equitable relief as the court may consider to be appropriate.
					(2)NoticeBefore filing an action under this
			 subsection against a person, partnership, or corporation over which the
			 Commission has jurisdiction under section 5(a)(2) of the Federal Trade
			 Commission Act (15 U.S.C. 45(a)(2)) (except to the extent such person,
			 partnership, or corporation is a law enforcement contractor or subcontractor)
			 or an air carrier or foreign air carrier, the attorney general, official, or
			 agency of the State involved shall provide to the Commission a written notice
			 of that action and a copy of the complaint for that action. If the attorney
			 general, official, or agency determines that it is not feasible to provide the
			 notice described in this paragraph before the filing of the action, the
			 attorney general, official, or agency shall provide written notice of the
			 action and a copy of the complaint to the Commission immediately upon the
			 filing of the action.
				(3)Authority of the
			 Commission
					(A)In
			 generalOn receiving notice under paragraph (2) of an action
			 under this subsection, the Commission shall have the right—
						(i)to intervene in
			 the action;
						(ii)upon so
			 intervening, to be heard on all matters arising therein; and
						(iii)to file
			 petitions for appeal.
						(B)Limitation on
			 State action while Federal action is pendingIf the Commission or the Attorney General
			 of the United States has instituted a civil action for violation of subsection
			 (a) or a regulation promulgated under such subsection (referred to in this
			 subparagraph as the Federal action), no State attorney general,
			 official, or agency may bring an action under this subsection during the
			 pendency of the Federal action against any defendant named in the complaint in
			 the Federal action for any violation as alleged in that complaint.
					(4)Rule of
			 constructionFor purposes of bringing a civil action under this
			 subsection, nothing in this Act or any amendment made by this Act shall be
			 construed to prevent an attorney general, official, or agency of a State from
			 exercising the powers conferred on the attorney general, official, or agency by
			 the laws of that State to conduct investigations, administer oaths and
			 affirmations, or compel the attendance of witnesses or the production of
			 documentary and other evidence.
				(d)Private right of
			 action
				(1)In
			 generalA person injured by
			 an act in violation of subsection (a) or the regulations promulgated under such
			 subsection, or by the operation of an unmanned aircraft system in violation of
			 the terms of a data minimization statement submitted under section 339(a)(2) of
			 the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), may bring
			 in an appropriate State court or an appropriate district court of the United
			 States—
					(A)an action to
			 enjoin such violation;
					(B)an action to
			 recover damages for actual monetary loss from such violation, or to receive up
			 to $1,000 in damages for each such violation, whichever is greater; or
					(C)both such
			 actions.
					(2)Intentional
			 violationsIf the defendant
			 committed a violation described in paragraph (1), and intended to do so, the
			 court may increase the amount of the award to an amount equal to not more than
			 3 times the amount available under paragraph (1)(B).
				(3)CostsThe court shall award to a prevailing
			 plaintiff in an action under this subsection the costs of such action and
			 reasonable attorney’s fees, as determined by the court.
				(4)LimitationAn
			 action may be commenced under this subsection not later than 2 years after the
			 date on which the person first discovered or had a reasonable opportunity to
			 discover the violation.
				(5)Nonexclusive
			 remedyThe remedy provided by this subsection shall be in
			 addition to any other remedies available to the person.
				(e)Suits against
			 governmental entitiesNotwithstanding the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.), a suit under subsection (c) or subsection (d) may be
			 maintained against a governmental entity.
			(f)License
			 revocationThe Federal
			 Aviation Administration shall revoke the certificate, license, or other grant
			 of authority to operate an unmanned aircraft system if such system is operated
			 in a manner that—
				(1)is not in
			 accordance with the terms of—
					(A)a data collection
			 statement submitted under section 339(a)(1) of the FAA Modernization and Reform
			 Act of 2012 (49 U.S.C. 40101 note), as added by this Act; or
					(B)a data
			 minimization statement submitted under section 339(a)(2) of such Act; or
					(2)violates any
			 portion of the final rule required under section 332(b)(1) of such Act insofar
			 as such portion relates to the procedures described in section 338 of such Act,
			 as added by this Act.
				(g)ViolationsEach day on which each unmanned aircraft
			 system is operated in violation of subsection (a), or the regulations
			 promulgated under such subsection, or the terms of a data minimization
			 statement submitted under section 339(a)(2) of the FAA Modernization and Reform
			 Act of 2012 (49 U.S.C. 40101 note), as added by section 3 of this Act, shall be
			 treated as a separate violation.
			(h)DefinitionsIn this section:
				(1)CommissionThe term Commission means the
			 Federal Trade Commission.
				(2)Law
			 enforcementThe term
			 law enforcement has the meaning given such term in section
			 337(c)(3) of the FAA Modernization and Reform Act of 2012, as added by section
			 3 of this Act.
				(3)StateThe term State means each of
			 the several States, the District of Columbia, each commonwealth, territory, or
			 possession of the United States, and each federally recognized Indian
			 tribe.
				(4)Unmanned
			 aircraft systemThe term
			 unmanned aircraft system has the meaning given such term in
			 section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
			 note).
				4.Model aircraft
			 provisionNothing in this Act
			 may be construed to apply to model aircraft as defined in section 336(c) of the
			 FAA Modernization and Reform Act of 2012.
		
